Citation Nr: 1328338	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected left knee, instability, associated with 
chondromalacia, left patella, with status post 
hemipatellectomy, rated 10 percent disabling prior to 
October 14, 2010, 100 percent disabling from October 14, 
2010 to November 30, 2011, and 60 percent disabling from 
December 1, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia, right patella, status post 
arthroscopy (right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from December 1974 to 
April 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that reduced the evaluation of the 
Veteran's left knee chondromalacia from 40 percent to 10 
percent disabling and his right knee chondromalacia from 20 
percent to 10 percent, respectively, each effective December 
1, 2007.  

In November 2009 and February 2011, the Board remanded the 
claims for additional development.  The case has been 
returned to the Board for further appellate consideration.  
As the Board has remanded the Veteran's claims, the Board 
acknowledges that it has a duty to ensure compliance with 
its remand instructions.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  For reasons explained in greater detail below, 
however, the Board does find substantial compliance with its 
remand instructions, and determines that the case may move 
forward without prejudice to the Veteran.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's remand 
would be required, not strict compliance).  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ).  

In a December 2009 decision, the Board agreed that the 
reduction in the evaluation of the Veteran's right knee and 
left knee disabilities was warranted and remanded that part 
of his appeal that sought higher ratings than 10 percent.

A September 2011 rating action assigned a 60 percent 
evaluation for left knee, instability, associated with 
chondromalacia, left patella, with status post 
hemipatellectoy, effective December 1, 2011.  

The issue of entitlement to an increased evaluation for a 
left knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by 
ankylosis; by moderate recurrent subluxation or lateral 
instability; by frequent episodes of locking; nor by 
impairment of the tibia and fibula. 

2.  Even considering any additional limitation of motion 
from pain and repetitive motion, right knee flexion has been 
limited to no less than 45 degrees.  

3.  Effective December 1, 2007, to March 11, 2011, resolving 
all reasonable doubt in the Veteran's favor and considering 
any additional limitation of motion from pain and repetitive 
motion, including during flare-ups, his right knee extension 
was limited to 10 degrees.  

4.  Effective March 12, 2011, considering any additional 
limitation of motion from pain and repetitive motion, 
resolving all reasonable doubt in the Veteran's favor and 
considering any additional limitation of motion from pain 
and repetitive motion, including during flare-ups, his right 
knee extension was limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, criteria for a rating 
in excess of 10 percent for chondromalacia, right patella, 
status post arthroscopy have not been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256, 5258, 5259, 
5260, 5262, 5263 (2012). 

2.  For the entire period on appeal, criteria for a rating 
in excess of 10 percent for right knee instability have not 
been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2012). 

3.  Effective December 1, 2007, to March 11, 2012, the 
criteria for a 10 percent rating, but no higher, for 
limitation of extension of the right knee have been met.  38 
U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, DC 5261 (2012). 

4.  Effective March 12, 2012, the criteria for a 20 percent 
rating, but no higher, for limitation of extension of the 
right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim and that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
letter dated in November 2007.  This document provided 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain.  The document provided adequate notice of how 
disability ratings and effective dates are assigned.  The 
claim was subsequently readjudicated most recently in a 
September 2011 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided; 
he was afforded a meaningful opportunity to participate in 
the adjudication of the claim. 

The Veteran has been afforded a hearing before a VLJ in 
September 2009 at which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires 
that the VLJ who chairs a hearing fulfill two duties to 
comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.   

Here, during the hearing, the VLJ did not note the bases of 
the prior determinations or the elements that were lacking 
to substantiate the claim for an increased evaluation for 
right knee disability.  The VLJ asked specific questions, 
however, directed at identifying whether the Veteran had 
symptoms meeting the schedular criteria for a higher 
rating.  The VLJ did not specifically seek to identify any 
pertinent evidence not currently associated with the claim.  
This was not necessary, however, because the Veteran 
volunteered his treatment history since service.  
Accordingly, the Veteran is not shown to be prejudiced on 
this basis.  

Finally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claim, 
and the Veteran, through his testimony, demonstrated that he 
had actual knowledge of the elements necessary to 
substantiate his claim.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received privately, and the report of VA 
examinations addressing the material elements of the claim.  
The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  VA appropriately examined the medical history of the 
Veteran's claimed disability for compensation purposes 
addressing the claimed disorder.  Findings from the 
examination reports are adequate for the purposes of 
deciding the claim on appeal.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

As noted above, this case was previously before the Board in 
February 2011.  In the February 2011 remand, the Board 
directed that the Veteran be afforded an appropriate VA 
examination.  The Veteran underwent a VA examination in 
March 2011.  The directive of the February 2011 remand has 
thus been accomplished.  Again, the Board has a duty to 
ensure substantial compliance with its remand directives.  
See D'Aries, 22 Vet. App. at 97.  As the requested 
development has been completed, the case may proceed without 
prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  
Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, that any additional 
evidence exists that has not been obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Criteria & Analysis

Courts have held that 38 C.F.R. § 3.156(b) requires that VA 
evaluate submissions received during the year following 
notice of a rating decision to determine whether they 
contain new and material evidence, even if the new 
submission may support a new claim.  See Bond v. Shinseki, 
659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 
Vet. App. 242, 251-52 (2010).

By way of background, an April 2006 rating action granted 
assigned a 20 percent disability evaluation for 
chondromalacia of the right patella, status post 
arthroscopy, effective July 1, 2005.  Within one year of the 
April 2006 determination, the Veteran did not express 
disagreement with the rating action, nor was any relevant 
new and material evidence, medical or lay, physically or 
constructively received by VA prior to the expiration of the 
appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. 
Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the 
April 2006 rating action became final.  

In the July 2007 rating action on appeal, the 20 percent 
disability evaluation for chondromalacia of the right 
patella, status post arthroscopy, was reduced to 10 percent 
disabling effective December 1, 2007.  As noted in the 
introduction, in a November 2009 decision, the Board 
determined that the reduction in the evaluation of the 
Veteran's right knee disability was warranted.

The Veteran currently is assigned a 10 percent rating for 
chondromalacia, right patella, status post arthroscopy times 
two under DC 5260, a 10 percent rating for right knee 
instability under DC 5257, and a 10 percent disability 
rating for moderate tricompartmental arthritis of the right 
knee under DC 5260-5003.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher one will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court noted a distinction between an appeal involving the 
Veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
consideration of the appropriateness of "staged rating" also 
is required.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, 
the Court clarified that although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Instead, the Mitchell Court explained that pursuant 
to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations 
of functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance (38 C.F.R. §§ 
4.40), as well as less or more movement than is normal, 
weakened movement, excess fatigability, and pain on movement 
(as well as swelling, deformity, and atrophy) that affects 
stability, standing, and weight-bearing (38 C.F.R. § 4.45).  
Thus, functional loss caused by pain must be rated at the 
same level as if the functional loss were caused by any of 
the other factors cited above.  Therefore, in evaluating the 
severity of a joint disability, VA must determine the 
overall functional impairment due to these factors.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003 (2012).  Degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code for the specific joint involved. 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight, 20 percent evaluation for moderate impairment of the 
knee and a 30 percent rating if it is severe.  38 C.F.R. § 
4.71a, DC 5257 (2012).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  DC 5259 
grants a 10 percent evaluation for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 
and 5259 (2012).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees and a 20 percent rating 
for limitation to 30 degrees, a 10 percent rating for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2012).  Limitation of extension of the knee warrants a 50 
percent rating for limitation to 45 degrees, a 40 percent 
rating for limitation to 30 degrees, a 30 percent rating for 
limitation to 20 degrees, and a 20 percent rating for 
limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2012).  The knee is considered a major joint.  38 C.F.R. § 
4.45(f) (2012).  The normal range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2012).

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively). 

VA's General Counsel has clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a zero-percent rating under those codes.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 and DC 
5003. VAOPGCPREC 9-98 (1998).  VA's General Counsel has more 
recently held that separate ratings are also available for 
limitation of flexion and limitation of extension under DCs 
5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Private treatment records from Dr. Wright dated in June 2006 
reflect that Dr. Wright noted that it was possible that knee 
arthritis caused occasional buckling of the legs.  

The Veteran underwent a VA examination in June 2007.  He 
reported pain of 4 to 5 on a scale of 1 to 10.  He stated 
that there were flare-ups to 8 to 9 with walking down 
stairs, or prolonged standing greater than 20 minutes.  He 
reported a history of swelling, history of popping with 
pain, and no history of locking.  He stated that there was a 
history of giving way in the knee.  He used a brace upon 
examination.  He denied problems with activities of daily 
living.  He reported that he used an assistive device and 
could walk 100 yards with significant pain.  He stated that 
he worked at a post office and was able to work through the 
pain but did not have to miss any work for this.  

Upon physical examination, the right lower extremity was 
neurovascularly intact distally, motor and sensory function 
grossly.  Range of motion was zero to 115 degrees.  The 
active range of motion and passive range of motion was the 
same, no change with repetition, and there was pain 
throughout the full arc of motion.  The Veteran had 
patellofemoral crepitus, was stable to varus and valgus 
stress at zero degrees and 30 degrees, negative Lachman's, 
negative anterior and posterior drawer, negative McMurray's, 
tender to palpation in the medial joint line, tender to 
palpation medial lateral facet of the patella.  There was no 
effusion on examination.  The Veteran had a positive patella 
grind.  X-ray findings revealed no fracture, dislocation or 
boney destructive lesion.  There was a mild medial joint 
space narrowing.  There was spurring on the superior and 
inferior aspect of the patella on the lateral view of the 
patellofemoral joint.  The examiner diagnosed mild 
degenerative joint disease and chondromalacia of the right 
knee.  The examiner noted that there was mild to moderate 
discomfort associated with examination.  The examiner stated 
it is conceivable that pain could further limit function as 
described, particularly with repetition.  The examiner noted 
that it is not feasible to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

In August 2007, the Veteran reported knee pain, instability, 
and falls due to the right knee giving way.  He stated that 
he had problems getting up from any sitting position.  He 
reported problems getting dressed and undressed.  He stated 
that he had problems climbing stairs and ladders.  He 
reported that he could not squat and get back up.  He stated 
that his knee locked while walking, which sometimes caused 
him to fall.  

The Veteran had another VA examination in January 2009.  He 
reported pain at 7 out of 10, which was 10 out of 10 upon 
any movement of the leg, standing, sitting, climbing, 
walking, and getting up from the bed, chair or a toilet or 
tub.  He noted that he used a cane to alleviate the symptoms 
of these flare-ups.  He reported that a cane helped 
moderately with ambulation.  He stated that his right knee 
affected his activities of daily living, as he was no longer 
able to ambulate for enjoyment or walk or run for exercise.  
He reported that this impacted his occupation, as he was a 
mail processing technician and had difficulty finishing his 
shift because he was on his knee all day.  

Upon physical examination, the right knee was 
neurovascularly intact.  There was stability, no pain or 
laxity on varus or valgus stress, and no pain or laxity on 
anterior posterior stress about the knee at 30 degrees or 90 
degrees.  The Veteran had negative McMurray's.  He had 
positive tenderness to palpation along the medial and 
lateral joint line, positive patellofemoral grind.  There 
was full extension to 90 degrees of flexion actively and 
passively with pain throughout the arc of motion, with the 
same range of motion upon repeated range of motion.  He had 
increased pain on repeated range of motion.  The examiner 
diagnosed right knee degenerative joint disease severe, as 
evidenced by physical examination and radiographs.  There 
was no pain with range of motion testing.  The examiner 
noted that it was conceivable that pain could further limit 
function as described particularly after being on his feet 
all day.  The examiner stated that it was not feasible to 
attempt to express this in terms of additional limitation of 
motion, as these matters cannot be determined with any 
degree of medical certainty.   

Private treatment records from BMH Collierville dated in 
January 2009 reflect that right knee ligaments were intact.  
The lateral meniscus appeared normal.  There was mild 
cartilage thinning of the medial compartment of the knee and 
there was surface irregularity with mild cartilage loss of 
the patella.  There was a focal osteochondral defect 
involving the posterior aspect of the lateral femoral 
condyle.  There was a small joint effusion.  

The Veteran underwent another VA examination in March 2010.  
He reported pain at 8 out of 10 located primarily 
anteriorly.  He stated that he used a brace and cane, which 
helped him moderately.  He reported that he was able to walk 
less than 15 minutes or 50 feet.  He described flare-ups 
that occurred daily, which were worse with any movement, 
especially bending the knees.  He reported that the right 
knee affected his daily activity by causing some pain every 
minute of the day.  He stated that this affected his ability 
to do his job as a technician because he was unable to walk, 
stand, and bend his knees.  

Upon physical examination, the skin was intact and there was 
a trace effusion.  Active range of motion lacked 5 degrees 
of extension.  He could flex to approximately 75 degrees of 
flexion with pain.  After repetitive range of motion, 
neither pain nor range of motion changed.  The Veteran was 
nontender to palpation on the joint line and the knee was 
stable to varus and valgus stress.  There was a negative 
Lachman, negative posterior drawer, and a negative McMurray.  
The examiner diagnosed mild right patellofemoral arthritis 
and limited flexion of the right knee.  The examiner noted 
that it is certainly feasible that the Veteran could have 
increasing pain and loss motion, particularly after 
activity.  The examiner stated that it is a matter of 
speculation to try and address these in medical terminology.  

The Veteran underwent another VA examination on March 12, 
2011.  He reported pain at 8 out of 10 which increased to 10 
out of 10.  He stated that he used an assistive device with 
only moderate relief.  He reported that he could walk 15 
minutes or 50 feet before he started having pain.  He stated 
that there were daily flare-ups with any activity.  He 
reported pain at night, pain putting on shoes, pain when 
climbing stairs, pain when squatting, pain with putting on 
pants, pain with a feeling of instability, and pain with 
twisting.  He stated that the knee locked when he tried to 
walk.  He reported that the knee was unstable to the point 
that it tried to bend the wrong way.  He stated that 
activities of daily living, daily life, his relationship 
with his wife, and his job were affected.  

Upon physical examination, range of motion was zero to 70 
degrees.  This was decreased to 10 to 60 degrees with 
repetitive testing.  There was no difference between active 
and passive range of motion.  There was crepitus throughout 
range of motion.  There was no evidence of varus or valgus 
deformity noted.  No effusion was noted.  There was a stable 
Lachman's and stable anterior and posterior drawer testing.  
There was negative McMurray's, although there was tenderness 
to palpation along the medial and lateral joint lines.  
Extensor echanis was intact.  The examiner diagnosed 
moderate tricompartmental arthritis of the right knee.  The 
examiner noted that the Veteran had significant decrease in 
range of motion and increased pain with repetitive testing.  
The examiner stated that, to try and quantify how much he 
may have in the future after using his legs all day and 
standing, cannot be made with any degree of medical 
certainty.  The examiner noted that the Veteran appeared to 
have limitations with repetitive ranges of motion.  

There is no evidence that the right knee disability is 
productive of ankylosis or complete immobility of the knee 
joint.  For example, in June 2007 range of motion was zero 
to 115 degrees, in June 2009 there was full extension to 90 
degrees of flexion, in March 2010 flexion was to 75 degrees, 
and in March 2011 range of motion was zero to 70 degrees, 
decreased to 10 to 60 degrees with repetitive testing.  
Thus, DC 5256 is not applicable.  

The Board finds that the Veteran's recurrent subluxation or 
lateral instability is no worse than slight.  Although the 
Veteran has reported right knee instability, he  denied a 
history of giving way in June 2007.  Moreover, the January 
2009 VA examiner noted that there was right knee stability.  
Thus, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under DC 
5257.

As noted above, although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  The Board finds 
that a rating in excess of 10 percent for limitation of 
flexion is not warranted.  For example, flexion was to 115 
degrees in June 2007, 90 degrees in January 2009, 75 degrees 
with pain in March 2010, and to 60 degrees with repetitive 
testing in March 2011.  Thus, even upon consideration of 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, flexion is limited to no worse than 45 
degrees and an increased rating under DC 5260 is not 
warranted.  

Resolving all doubt in the Veteran's favor, the Board finds 
that for the period from December 1, 2007, to March 11, 
2012, the Veteran's extension was limited to no worse than 
10 degrees.  For example, in June 2007, extension was to 
zero degrees, the Veteran lacked 5 degrees of extension in 
March 2010.  Thus, given the range of motion findings and 
the Veteran's competent reports of pain, and in light of 
additional disability during flare-ups, the Board finds that 
his right knee extension was limited to no worse than 10 
degrees and a 10 percent rating, and no more, was warranted 
under DC 5261 prior to March 12, 2011.  

The examiner who performed the March 12, 2011, VA 
examination reported that the Veteran had extension limited 
to 10 degrees, with pain.  As noted above, the examiner 
indicated that the Veteran's pain limited his extension 
after repetitive testing but could not quantify further the 
extent of his further limitation.  Thus resolving all 
reasonable doubt in the Veteran's favor, to include 
additional impairment during flare-ups, the Board finds 
that, effective March 12, 2011, his right knee extension 
resulted in disability analogous to limitation of extension 
to 15 degrees, warranting a 20 percent rating under DC 5261.  

The Board has found no other diagnostic codes which would 
provide higher or separate ratings for the Veteran's right 
knee disability.  There is evidence of mild cartilage 
thinning of the medial compartment of the knee and mild 
cartilage loss of the patella.  However, there is no 
evidence of dislocated semilunar cartilage.  Moreover, the 
evidence as a whole does not reflect frequent episodes of 
"locking," into the joint.  Although the Veteran reported 
locking in August 2007, he previously denied a history of 
locking in June 2007.  Thus, the evidence as a whole does 
not reflect frequent locking.  Additionally, there is no 
evidence of removal of semilunar cartilage that is 
symptomatic; malunion or nonunion of the tibia and fibula; 
or genu recurvatum, therefore Diagnostic Codes 5258, 5259, 
5262, and 5263 are not applicable.

Extraschedular Consideration and TDIU

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled 
to an extra-schedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

In this case, the Veteran receives multiple ratings for his 
right knee that have fully considered his complaints such as 
pain, limitation of flexion and extension as well as for 
instability.  Further, there is no showing that the right 
knee disability is particularly unique so as to warrant 
referral for an extraschedular rating.  As such, the Board 
concludes that the Veteran's schedular ratings are adequate 
to rate the distinct manifestations of the Veteran's right 
knee disability.  

Finally, the Court has held that a total disability rating 
based on individual unemployability (TDIU) is a part of a 
claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Where a Veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To date, the Veteran has not reported 
that he is unable to obtain or retain employment due to his 
right knee disability.  As such, a TDIU is not raised by the 
record.


ORDER

An evaluation in excess of 10 percent for chondromalacia, 
right patella, status post arthroscopy is denied. 

An evaluation in excess of 10 percent for limitation of 
right knee flexion is denied.

Subject to the law and regulations governing payment of 
monetary benefits, effective from December 1, 2007, to March 
11, 2011, a separate 10 percent rating for limitation of 
extension of the right knee is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective March 12, 2011, a 20 percent 
rating for limitation of right knee extension is granted.



REMAND

The Veteran underwent a total left knee arthroplasty in 
December 2010.  As the claims file does not contain a VA 
opinion that adequately discusses how the Veteran's range of 
motion was affected by pain prior to the total left knee 
arthroplasty, the Board finds that a retrospective medical 
opinion addressing how the Veteran's range of motion was 
affected by pain for the period on appeal prior to the left 
knee replacement surgery would be most helpful in 
determining the appropriate disability ratings for the 
period on appeal prior to the left knee replacement surgery.  
See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil 
v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to 
assist may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the relevant time period).
  
The Board also notes that, following knee replacement 
surgery, the appropriate DC is 5055.  Under DC 5055, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Diagnostic Code 5055 
refers to chronic residuals consisting of painful motion or 
weakness.  While that criteria does necessarily encompass 
any other description of disability resulting from painful 
motion and weakness, reasonably including fatigue and any 
incoordination due to weakness or pain, it does not 
encompass instability, a manifestation that could exist 
without pain or weakness.  Therefore, a rating under 
Diagnostic Code 5055 does not preclude a separate additional 
rating under Diagnostic Code 5257 for instability.  See 
Thomas v. Nicholson, No. 04-554 (U.S. Vet. App. Jan. 27, 
2006); see also Aiken v. Nicholson, No. 03-1351 (U.S. Vet. 
App. Oct. 13, 2005).  Although these are single-judge, non-
precedential Court decisions, a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning 
it contains."  See Bethea v. Derwinski, 252, 254 (1992).  
Thus, on remand, the RO must consider whether a separate 
disability rating for instability of the left knee under 
Diagnostic Code 5257 is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may 
submit statements from himself and from 
others who observed his left knee 
symptoms first hand, which offer 
descriptions of the frequency and 
severity of his left knee symptoms and 
the impact of the condition on his 
ability to work.  The Veteran should be 
provided an appropriate amount of time 
to submit this lay evidence.

2.  After the above actions, send the 
claims file to an appropriate VA 
examiner, for a retrospective medical 
opinion as to how the Veteran's left 
knee range of motion was affected by 
pain for the period on appeal prior to 
total left knee arthroplasty in 
December 2010.  The examiner should 
render specific findings with respect 
to whether there was objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
If pain on motion is indicated, the 
physician should indicate the point at 
which pain began, if possible.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran experienced likely functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

3.  Then, readjudicate the Veteran's 
claim.  Consideration should be given 
as to whether a separate disability 
rating for instability of the left knee 
under Diagnostic Code 5257 is for 
application.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case 
(SSOC) and given a reasonable 
opportunity to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


